DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2, 4, 7-11, 13, 16, 17, 19-20, 22, 25, 27, 29-30, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210136527 A1 to Tadayon et al. from hereon Tadayon in view of US 20220174655 A1 to Tsai et al. from hereon Tsai.

Regarding claim 1 Tadayon teaches…a first user equipment comprising (P.166, Lns. 1-3, discloses a first user equipment described as electronic device ): an interface configured to send and receive signals wirelessly (P.167, Lns. 1-6, discloses the interfaced configured to operate or communicate in the communication system); a memory; and a processor communicatively coupled to the interface and the memory and configured to (P.10 ): establish a sidelink connection with a second user equipment (Claim 1 discloses establishing a sidelink connection also described as direct connection in P. 35 between two UEs); but does not teach…exchange, using the sidelink connection, sidelink information with the second user equipment to at least one of: transmit, via the interface to the second user equipment, first SL PRS-related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data or first SL PRS configuration data; or receive, via the interface from the second user equipment, second SL PRS-related data including at least one of second SL PRS assistance data or second SL PRS configuration data; and exchange, via the interface with the second user equipment using the sidelink connection, one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS-related data.

Tsai teaches…exchange, using the sidelink connection (P.120 discloses exchange using sidelink connection), sidelink information with the second user equipment to at least one of (P.175, Lns. 7-14 discloses the exchange of information for supporting ports as it relates to SL PRS): transmit, via the interface to the second user equipment, first SL PRS-related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data (Fig. 5, P. 149 discloses sending from first to second UE described as announcer to monitor UE respectively a SL PRS related data described as parameters that change the configuration including SL PRS assistance data that include QCL (P. 149, Lns. 7-8) and other parameters for configuration information) or first SL PRS configuration data (P.155 discloses sending SL PRS configuration data that includes transmission scheduled values, frequency layer information, comb number, time offset, frequency offset; in this example P.155, Lns. 7-10 discloses the broadcast SL-SSB via the PC5 (SL) interface. Fig. 6 P. 156 further discloses the time frequency resources indication); or receive, via the interface from the second user equipment, second SL PRS-related data including at least one of second SL PRS assistance data or second SL PRS configuration data (P.155, Lns.  ); and exchange, via the interface with the second user equipment using the sidelink connection (P.155, Lns. 7-10, disclose using the PC5 interface), one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS-related data (Fig. 5, P.155, Lns. 16-18, discloses the second user equipment described as monitor UE step 418 where the time frequency resource is part of the SL PRS configuration data further exemplified in P.166).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon by incorporating the teachings of Tsai because it allows an apparatus or method to exchange their own status information through sidelink communication indicating speed and heading in various embodiments implementing carrier aggregation, high order modulation, latency reduction, feasibility of both transmission diversity and short TTI advantageous features in UE in the same resource pool (Tsai, P. 120). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 2 Tadayon and Tsai teach the first user equipment of claim 1, Tsai teaches…wherein the processor is configured to exchange the sidelink information to receive the second SL PRS-related data, and wherein the processor is configured to transmit, via the interface to the second user equipment, a request for the second SL PRS-related data (Fig. 6, P. 156, Lns. 8-14, discloses the request for second SL PRS related data described as discovery message and the SL PRS-related data is the QCL with SL-SSB).

Regarding claim 4 Tadayon and Tsai teach the first user equipment of claim 1, Tsai teaches…wherein the processor is configured to exchange the sidelink information to receive the second SL PRS-related data (Fig. 5, P. 69 discloses the sending of information towards the UE described as WTRU from the RAN that includes base stations described as eNode-Bs and other core function servers ), and wherein the processor is configured to receive, via the interface from at least one of a base station or a server, third SL PRS-related data (Fig. 4, P. 69, 73 disclose the sending of configuration information for the UE described as WTRU).

Regarding claim 7 Tadayon and Tsai teach the first user equipment of claim 1. Tsai teaches…wherein the processor is configured to exchange the sidelink information to transmit the first SL PRS-related data, and wherein the first SL PRS-related data includes an indication of a reference signal source for determining reference signal time difference by the second user equipment (P.175 Lns. 1-6, discloses the using of related data described as configuration information (in line with the specification) for timing tracking and positioning reference signals. P. 176 discloses configuration parameter examples. Furthermore P. 200, Lns. 8-12, discloses the SL PRS related data includes an indication that the UE’s can use to determining reference signal time difference (RSTD)).

Regarding claim 8 Tadayon and Tsai teach the first user equipment of claim 1, Tsai teaches…wherein the processor is configured to receive. via the interface from at least one of a base station (P.46, Lns. 1-3) or the second user equipment (P.46, Lns. 3-4). one or more indications of a plurality of reference signal sources (Fig. 4, P. 155). and wherein the processor is configured to select a particular reference signal source of the plurality of reference signal sources (P.167 ).

Regarding claim 9 Tadayon and Tsai teach the first user equipment of claim 1, Tsai teaches…wherein the processor is configured to exchange the sidelink information to transmit the first SL PRS-related data. and wherein the first SL PRS-related data includes at least one of one or more quasi co-location parameter values (Fig. 7, P.156, Lns. 6-8, discloses QCL parameters ); one or more indications of an expected reference signal time difference window: a positioning reference signal transmission pattern (Fig. 6 ); but does not teach…or a positioning reference signal muting pattern.

Yerramalli teaches… or a positioning reference signal muting pattern (P.111, Lns. 9-12 discloses the prs muting pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai, by incorporating the teachings of Yerramalli because it allows an apparatus or method to provide a positioning configuration and exchange information with a common or different muting pattern (Yerramalli, P. 113, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 10 Tadayon teaches…a first user equipment comprising: means for establishing a sidelink connection with a second user equipment(P.166, Lns. 1-3, discloses a first user equipment described as electronic device ); but does not teach….means for exchanging, using the sidelink connection, sidelink information with the second user equipment comprising at least one of means for transmitting, to the second user equipment, first SL PRS- related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data or first SL PRS configuration data; or means for receiving, from the second user equipment, second SL PRS- related data including at least one of second SL PRS assistance data or second SL PRS configuration data; and means for exchanging, with the second user equipment using the sidelink connection, one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS-related data.

Tsai teaches…means for exchanging, using the sidelink connection (P.120 discloses exchange using sidelink connection), sidelink information with the second user equipment comprising at least one of means for transmitting(P.175, Lns. 7-14 discloses the exchange of information for supporting ports as it relates to SL PRS), to the second user equipment, first SL PRS- related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data or first SL PRS configuration data(Fig. 5, P. 149 discloses sending from first to second UE described as announcer to monitor UE respectively a SL PRS related data described as parameters that change the configuration including SL PRS assistance data that include QCL (P. 149, Lns. 7-8) and other parameters for configuration information); or means for receiving (P.155 discloses sending SL PRS configuration data that includes transmission scheduled values, frequency layer information, comb number, time offset, frequency offset; in this example P.155, Lns. 7-10 discloses the broadcast SL-SSB via the PC5 (SL) interface. Fig. 6 P. 156 further discloses the time frequency resources indication), from the second user equipment, second SL PRS- related data including at least one of second SL PRS assistance data or second SL PRS configuration data; and means for exchanging, with the second user equipment using the sidelink connection(P.155, Lns. 7-10, disclose using the PC5 interface), one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS-related data(Fig. 5, P.155, Lns. 16-18, discloses the second user equipment described as monitor UE step 418 where the time frequency resource is part of the SL PRS configuration data further exemplified in P.166).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon by incorporating the teachings of Tsai because it allows an apparatus or method to exchange their own status information through sidelink communication indicating speed and heading in various embodiments implementing carrier aggregation, high order modulation, latency reduction, feasibility of both transmission diversity and short TTI advantageous features in UE in the same resource pool (Tsai, P. 120). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 11 Tadayon and Tsai teach the first user equipment of claim 10, Tsai teaches…wherein the means for exchanging the sidelink information comprise the means for receiving the second SL PRS-related data, the first user equipment comprising means for transmitting, to the second user equipment, a request for the second SL PRS-related data.

Regarding claim 13 Tadayon and Tsai teach the first user equipment of claim 10, Tsai teaches…wherein the means for exchanging the sidelink information comprise the means for receiving the second SL PRS-related data(Fig. 5, P. 69 discloses the sending of information towards the UE described as WTRU from the RAN that includes base stations described as eNode-Bs and other core function servers ),, the first user equipment comprising means for receiving, from at least one of a base station(P.46, Lns. 1-3)  or a server, third SL PRS-related data (Fig. 4, P. 69, 73 disclose the sending of configuration information for the UE described as WTRU).

Regarding claim 16 Tadayon and Tsai teach the first user equipment of claim 10, Tsai teaches…wherein the means for exchanging the sidelink information comprise the means for transmitting the first SL PRS-related data, and wherein the first SL PRS-related data includes an indication of a reference signal source for determining reference signal time difference by the second user equipment (P.175 Lns. 1-6, discloses the using of related data described as configuration information (in line with the specification) for timing tracking and positioning reference signals. P. 176 discloses configuration parameter examples. Furthermore P. 200, Lns. 8-12, discloses the SL PRS related data includes an indication that the UE’s can use to determining reference signal time difference (RSTD)).

Regarding claim 17 Tadayon and Tsai teach the first user equipment of claim 10, Tsai teaches…further comprising: means for receiving, from at least one of a base station (P.46, Lns. 1-3) or the second user equipment (P.46, Lns. 3-4 ), one or more indications of a plurality of reference signal sources, and means for selecting a particular reference signal source of the plurality of reference signal sources (P. 167).

Regarding claim 19 Tadayon teaches…a method for obtaining one or more positioning reference signals (Fig. 10, P.137, Lns. 1-3 ), the method comprising: establishing, by a first user equipment, a sidelink connection with a second user equipment(Claim 1 discloses establishing a sidelink connection also described as direct connection in P. 35 between two UEs); but does not teach…exchanging, using the sidelink connection, sidelink information between the first user equipment and the second user equipment, the exchanging the sidelink information comprising at least one of transmitting, from the first user equipment to the second user equipment, first SL PRS-related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data or first SL PRS configuration data; or receiving, by the first user equipment from the second user equipment, second SL PRS-related data including at least one of second SL PRS assistance data or second SL PRS configuration data; and exchanging, between the first user equipment and the second user equipment using the sidelink connection, one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS- related data.

Tsai teaches… exchanging, using the sidelink connection (P.120 discloses exchange using sidelink connection), sidelink information between the first user equipment and the second user equipment, the exchanging the sidelink information comprising at least one of transmitting (P.175, Lns. 7-14 discloses the exchange of information for supporting ports as it relates to SL PRS), from the first user equipment to the second user equipment, first SL PRS-related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data (Fig. 5, P. 149 discloses sending from first to second UE described as announcer to monitor UE respectively a SL PRS related data described as parameters that change the configuration including SL PRS assistance data that include QCL (P. 149, Lns. 7-8) and other parameters for configuration information) or first SL PRS configuration data (P.155 discloses sending SL PRS configuration data that includes transmission scheduled values, frequency layer information, comb number, time offset, frequency offset; in this example P.155, Lns. 7-10 discloses the broadcast SL-SSB via the PC5 (SL) interface. Fig. 6 P. 156 further discloses the time frequency resources indication); or receiving, by the first user equipment from the second user equipment, second SL PRS-related data including at least one of second SL PRS assistance data (P.155, Lns.  ) or second SL PRS configuration data; and exchanging, between the first user equipment and the second user equipment using the sidelink connection, one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS- related data (Fig. 5, P.155, Lns. 16-18, discloses the second user equipment described as monitor UE step 418 where the time frequency resource is part of the SL PRS configuration data further exemplified in P.166).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon by incorporating the teachings of Tsai because it allows an apparatus or method to exchange their own status information through sidelink communication indicating speed and heading in various embodiments implementing carrier aggregation, high order modulation, latency reduction, feasibility of both transmission diversity and short TTI advantageous features in UE in the same resource pool (Tsai, P. 120). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 20 Tadayon and Tsai teach the method of claim 19, Tsai teaches…wherein the exchanging the sidelink information comprises receiving the second SL PRS-related data, the method further comprising transmitting, from the first user equipment to the second user equipment, a request for the second SL PRS-related data (Fig. 6, P. 156, Lns. 8-14, discloses the request for second SL PRS related data described as discovery message and the SL PRS-related data is the QCL with SL-SSB).

Regarding claim 22 Tadayon and Tsai teach the method of claim 19, Tsai teaches…wherein the exchanging the sidelink information comprises receiving the second SL PRS-related data (Fig. 5, P. 69 discloses the sending of information towards the UE described as WTRU from the RAN that includes base stations described as eNode-Bs and other core function servers ), the method further comprising receiving, by the first user equipment from at least one of a base station or a server, third SL PRS-related data(Fig. 4, P. 69, 73 disclose the sending of configuration information for the UE described as WTRU).

Regarding claim 25 Tadayon and Tsai teach the method of claim 19, Tsai teaches…wherein the exchanging the sidelink information comprises transmitting the first SL PRS-related data, and wherein the first SL PRS- related data includes an indication of a reference signal source for determining reference signal time difference by the second user equipment (P.175 Lns. 1-6, discloses the using of related data described as configuration information (in line with the specification) for timing tracking and positioning reference signals. P. 176 discloses configuration parameter examples. Furthermore P. 200, Lns. 8-12, discloses the SL PRS related data includes an indication that the UE’s can use to determining reference signal time difference (RSTD)).

Regarding claim 27 Tadayon and Tsai teach the method of claim 19, Tsai teaches…further comprising: receiving, by the first user equipment from at least one of a base station (P.46, Lns. 1-3) or the second user equipment (P.46, Lns. 3-4), one or more indications of a plurality of reference signal sources, and selecting, by the first user equipment, a particular reference signal source of the plurality of reference signal sources (P.167 ).

Regarding claim 29 Tadayon teaches a non-transitory, processor-readable storage medium comprising processor- readable instructions configured to cause a processor of a first user equipment (P.233 ), to obtain one or more positioning reference signals, to: establish a sidelink connection with a second user equipment Claim 1 discloses establishing a sidelink connection also described as direct connection in P. 35 between two UEs; but does not teach…exchange, using the sidelink connection, sidelink information with the second user equipment to at least one of: transmit, to the second user equipment, first SL PRS-related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data or first SL PRS configuration data; or receive, from the second user equipment, second SL PRS-related data including at least one of second SL PRS assistance data or second SL PRS configuration data; and exchange, with the second user equipment using the sidelink connection, one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS-related data.

Tsai teaches… exchange, using the sidelink connection (P.120 discloses exchange using sidelink connection), sidelink information with the second user equipment to at least one of (P.175, Lns. 7-14 discloses the exchange of information for supporting ports as it relates to SL PRS):: transmit, to the second user equipment, first SL PRS-related data (sidelink positioning reference signal related data) including at least one of first SL PRS assistance data (Fig. 5, P. 149 discloses sending from first to second UE described as announcer to monitor UE respectively a SL PRS related data described as parameters that change the configuration including SL PRS assistance data that include QCL (P. 149, Lns. 7-8) and other parameters for configuration information) or first SL PRS configuration data (P.155 discloses sending SL PRS configuration data that includes transmission scheduled values, frequency layer information, comb number, time offset, frequency offset; in this example P.155, Lns. 7-10 discloses the broadcast SL-SSB via the PC5 (SL) interface. Fig. 6 P. 156 further discloses the time frequency resources indication); or receive, from the second user equipment, second SL PRS-related data including at least one of second SL PRS assistance data or second SL PRS configuration data (P.155, Lns.  ); and exchange, with the second user equipment using the sidelink connection (P.155, Lns. 7-10, disclose using the PC5 interface), one or more sidelink positioning reference signals in accordance with at least one of the first SL PRS-related data or the second SL PRS-related data (Fig. 5, P.155, Lns. 16-18, discloses the second user equipment described as monitor UE step 418 where the time frequency resource is part of the SL PRS configuration data further exemplified in P.166).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon by incorporating the teachings of Tsai because it allows an apparatus or method to exchange their own status information through sidelink communication indicating speed and heading in various embodiments implementing carrier aggregation, high order modulation, latency reduction, feasibility of both transmission diversity and short TTI advantageous features in UE in the same resource pool (Tsai, P. 120). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 30 Tadayon and Tsai teach the storage medium of claim 29, Tsai teaches…wherein the processor-readable instructions configured to cause the processor to exchange the sidelink information comprise processor-readable instructions configured to cause the processor to receive the second SL PRS-related data, the storage medium further comprising processor- readable instructions configured to cause the processor to transmit, to the second user equipment, a request for the second SL PRS-related data (Fig. 6, P. 156, Lns. 8-14, discloses the request for second SL PRS related data described as discovery message and the SL PRS-related data is the QCL with SL-SSB).

Regarding claim 32 Tadayon and Tsai teach the storage medium of claim 29, Tsai teaches…wherein the processor-readable instructions configured to cause the processor to exchange the sidelink information comprise processor-readable instructions configured to cause the processor to receive the second SL PRS-related data, the storage medium further comprising processor- readable instructions configured to cause the processor to receive, from at least one of a base station or a server, third SL PRS-related data (Fig. 5, P. 69 discloses the sending of information towards the UE described as WTRU from the RAN that includes base stations described as eNode-Bs and other core function servers ).

Regarding claim 35 Tadayon and Tsai teach the storage medium of claim 29, Tsai teaches…wherein the processor-readable instructions configured to cause the processor to exchange the sidelink information comprise processor-readable instructions configured to cause the processor to transmit the first SL PRS-related data, and wherein the first SL PRS-related data includes an indication of a reference signal source for determining reference signal time difference by the second user equipment (P.175 Lns. 1-6, discloses the using of related data described as configuration information (in line with the specification) for timing tracking and positioning reference signals. P. 176 discloses configuration parameter examples. Furthermore P. 200, Lns. 8-12, discloses the SL PRS related data includes an indication that the UE’s can use to determining reference signal time difference (RSTD)).

Regarding claim 36 Tadayon and Tsai teach the storage medium of claim 29, Tsai teaches…further comprising processor-readable instructions configured to cause the processor to: receive, from at least one of a base station (P.46, Lns. 1-3) or the second user equipment (P.46, Lns. 3-4), one or more indications of a plurality of reference signal sources (Fig. 4, P. 155, and select a particular reference signal source of the plurality of reference signal sources  (P.167 ).

Claim(s) 3, 12, 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210136527 A1 to Tadayon et al. from hereon Tadayon and US 20220174655 A1 to Tsai et al. from hereon Tsai in view of US 20210219268 A1 to Li et al. from hereon Li.

Regarding claim 3 Tadayon and Tsai teach the first user equipment of claim 2, but do not teach…wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter.

Li teaches… wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter (P.167 discloses the transmission and reception of request via the PC5 interface also known as Sidelink. P.123 further disclose the request for SL PRS data that includes an indication of a value of a sidelink positioning described as a flow priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai by incorporating the teachings of Li because it allows an apparatus or method to exchange their own status information through sidelink communication and allow resource management on Sidelink resources using various mechanisms (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Tadayon and Tsai teach the first user equipment of claim 11, but do not teach…wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration 

Li teaches… wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter (P.167 discloses the transmission and reception of request via the PC5 interface also known as Sidelink. P.123 further disclose the request for SL PRS data that includes an indication of a value of a sidelink positioning described as a flow priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai by incorporating the teachings of Li because it allows an apparatus or method to exchange their own status information through sidelink communication and allow resource management on Sidelink resources using various mechanisms (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 21 Tadayon and Tsai teach the method of claim 20, but do not teach…wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter.

Li teaches… wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter (P.167 discloses the transmission and reception of request via the PC5 interface also known as Sidelink. P.123 further disclose the request for SL PRS data that includes an indication of a value of a sidelink positioning described as a flow priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai by incorporating the teachings of Li because it allows an apparatus or method to exchange their own status information through sidelink communication and allow resource management on Sidelink resources using various mechanisms (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 26 Tadayon and Tsai teach the method of claim 25, but does not teach wherein the indication of the reference signal source indicates a third user equipment as the reference signal source.

Li teaches… wherein the indication of the reference signal source indicates a third user equipment as the reference signal source (P.123, Lns. 1-5, discloses a third user described as group lead that provides an indication of the reference signal source).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai by incorporating the teachings of Li because it allows an apparatus or method to exchange their own status information through sidelink communication and allow resource management on Sidelink resources using various mechanisms (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 31 Tadayon and Tsai teach the storage medium of claim 30, but does not teach…wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter.

Li teaches… wherein the request for the second SL PRS-related data includes an indication of a value of a sidelink positioning reference signal configuration parameter (P.167 discloses the transmission and reception of request via the PC5 interface also known as Sidelink. P.123 further disclose the request for SL PRS data that includes an indication of a value of a sidelink positioning described as a flow priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai by incorporating the teachings of Li because it allows an apparatus or method to exchange their own status information through sidelink communication and allow resource management on Sidelink resources using various mechanisms (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 5, 6, 14, 15, 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210136527 A1 to Tadayon et al. from hereon Tadayon and US 20220174655 A1 to Tsai et al. from hereon Tsai in view of IN201917023818A to Gao et al. from hereon Gao.

Regarding claim 5 Tadayon and Tsai teach the first user equipment of claim 4, but do not teach…wherein the processor is configured to apply a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS-related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter.

Gao teaches… wherein the processor is configured to apply a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS-related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter (P.195-196, discloses the configuration based on priority rules of configuration information for sidelink described as D2D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon, Tsai, and Li by incorporating the teachings of Gao because it allows an apparatus or method to provide a positioning configuration and exchange information between network devices such as base station and purpose full networking devices and UE’s (Gao, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 6 Tadayon, Tsai, Li and Xue teach the first user equipment of claim 5, Gao teaches…wherein the priority rule is based on an operational mode of the first user equipment (P.195, Lns. 4-7, discloses the priority rule based on operational mode describe as measurement or determination of the user equipment).

Regarding claim 14 Tadayon and Tsai teach the first user equipment of claim 13, but do not teach…further comprising means for applying a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS-related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter.

Gao teaches… further comprising means for applying a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS-related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter (P.195-196, discloses the configuration based on priority rules of configuration information for sidelink described as D2D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon, Tsai, and Li by incorporating the teachings of Gao because it allows an apparatus or method to provide a positioning configuration and exchange information between network devices such as base station and purpose full networking devices and UE’s (Gao, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 15 Tadayon and Tsai teach the first user equipment of claim 14, Gao teaches…wherein the priority rule is based on an operational mode of the first user equipment (P.195, Lns. 4-7, discloses the priority rule based on operational mode describe as measurement or determination of the user equipment).

Regarding claim 23 Tadayon and Tsai teach the method of claim 22, but do not teach…further comprising applying a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS-related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter.

Gao teaches… further comprising applying a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS-related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter (P.195-196, discloses the configuration based on priority rules of configuration information for sidelink described as D2D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon, Tsai, and Li by incorporating the teachings of Gao because it allows an apparatus or method to provide a positioning configuration and exchange information between network devices such as base station and purpose full networking devices and UE’s (Gao, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 24 Tadayon and Tsai teach the method of claim 23, Gao teaches…wherein the priority rule is based on an operational mode of the first user equipment (P.195, Lns. 4-7, discloses the priority rule based on operational mode describe as measurement or determination of the user equipment).

Regarding claim 33 Tadayon and Tsai teach the storage medium of claim 32, but does not teach…further comprising processor-readable instructions configured to cause the processor to apply a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS- related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter.

Gao teaches… further comprising processor-readable instructions configured to cause the processor to apply a priority rule to select between a first value of the second SL PRS-related data and a second value of the third SL PRS- related data in response to the first value and the second value being for a single sidelink positioning reference signal configuration parameter (P.195-196, discloses the configuration based on priority rules of configuration information for sidelink described as D2D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon, Tsai, and Li by incorporating the teachings of Gao because it allows an apparatus or method to provide a positioning configuration and exchange information between network devices such as base station and purpose full networking devices and UE’s (Gao, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 34 Tadayon, Tsai, and Gao teach the storage medium of claim 33, Gao teaches… wherein the priority rule is based on an operational mode of the first user equipment (P.195, Lns. 4-7, discloses the priority rule based on operational mode describe as measurement or determination of the user equipment).

Claim(s) 9, 18, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210136527 A1 to Tadayon et al. from hereon Tadayon and US 20220174655 A1 to Tsai et al. from hereon Tsai in view of US 20220166575 A1 to Yerramalli et al. from hereon Yerramalli.

Regarding claim 9 Tadayon and Tsai teach the first user equipment of claim 1, Tsai teaches…wherein the processor is configured to exchange the sidelink information to transmit the first SL PRS-related data. and wherein the first SL PRS-related data includes at least one of one or more quasi co-location parameter values (Fig. 7, P.156, Lns. 6-8, discloses QCL parameters ); one or more indications of an expected reference signal time difference window: a positioning reference signal transmission pattern (Fig. 6 ); but does not teach…or a positioning reference signal muting pattern.

Yerramalli teaches… or a positioning reference signal muting pattern (P.111, Lns. 9-12 discloses the prs muting pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai, by incorporating the teachings of Yerramalli because it allows an apparatus or method to provide a positioning configuration and exchange information with a common or different muting pattern (Yerramalli, P. 113, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Tadayon and Tsai teach the first user equipment of claim 10, wherein the means for exchanging the sidelink information comprise the means for transmitting the first SL PRS-related data, and wherein the first SL PRS-related data includes at least one of one or more quasi co- location parameter values(Fig. 7, P.156, Lns. 6-8, discloses QCL parameters ); but do not teach…one or more indications of an expected reference signal time difference window; a positioning reference signal transmission pattern; or a positioning reference signal muting pattern.

Yerramalli teaches… one or more indications of an expected reference signal time difference window; a positioning reference signal transmission pattern; or a positioning reference signal muting pattern (P.111, Lns. 9-12 discloses the prs muting pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai, by incorporating the teachings of Yerramalli because it allows an apparatus or method to provide a positioning configuration and exchange information with a common or different muting pattern (Yerramalli, P. 113, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 28 Tadayon and Tsai teach the method of claim 19, Tsai teaches…wherein the exchanging the sidelink information comprises transmitting the first SL PRS-related data, and wherein the first SL PRS- related data includes at least one of one or more quasi co-location parameter values (Fig. 7, P.156, Lns. 6-8, discloses QCL parameters ); one or more indications of an expected reference signal time difference window; a positioning reference signal transmission pattern; but does not teach…or a positioning reference signal muting pattern.

Yerramalli teaches… or a positioning reference signal muting pattern (P.111, Lns. 9-12 discloses the prs muting pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai, by incorporating the teachings of Yerramalli because it allows an apparatus or method to provide a positioning configuration and exchange information with a common or different muting pattern (Yerramalli, P. 113, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 37 Tadayon and Tsai teach the storage medium of claim 29, Tsai teaches…wherein the processor-readable instructions configured to cause the processor to exchange the sidelink information comprise processor-readable instructions configured to cause the processor to transmit the first SL PRS-related data, and wherein the first SL PRS-related data includes at least one of: one or more quasi co-location parameter values (Fig. 7, P.156, Lns. 6-8, discloses QCL parameters ); one or more indications of an expected reference signal time difference window; a positioning reference signal transmission pattern  (Fig. 6, ); but does not teach…or a positioning reference signal muting pattern.

Yerramalli teaches… or a positioning reference signal muting pattern (P.111, Lns. 9-12 discloses the prs muting pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tadayon and Tsai, by incorporating the teachings of Yerramalli because it allows an apparatus or method to provide a positioning configuration and exchange information with a common or different muting pattern (Yerramalli, P. 113, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US 20210235471 A1 to Osawa et al. from hereon Osawa discloses SL PRS;  US 2014/0349582 A1 to Xiao discloses SL PRS and UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476